               IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

JOHNNY SHANNON FUTRAL, # 201076,                )
                                                )
             Petitioner,                        )
                                                )
      v.                                        )   Civil Action No. 2:16cv967-WHA
                                                )              (WO)
JOHN CROW, et al.,                              )
                                                )
             Respondents.                       )

                                        ORDER

      On January 18, 2019, the Magistrate Judge filed a Recommendation (Doc. # 11) to

which no timely objections have been filed. Upon an independent review of the record and

upon consideration of the Recommendation, it is ORDERED that

      (1) The Recommendation (Doc. # 11) is ADOPTED;

      (2) Petitioner’s petition for writ of habeas corpus under 28 U.S.C. § 2254 (Doc. # 1)

is DENIED because it was filed after expiration of the one-year limitation period in 28

U.S.C. § 2244(d); and

      (3) This case is DISMISSED with prejudice.

      A separate final judgment will be entered.

      DONE this 8th day of February, 2019.


                              /s/ W. Harold Albritton
                            W. HAROLD ALBRITTON
                            SENIOR UNITED STATES DISTRICT JUDGE
